UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedApril 3, 2011 Commission file number1-7349 BALL CORPORATION State of Indiana 35-0160610 10 Longs Peak Drive, P.O. Box 5000 Broomfield, CO80021-2510 303/469-3131 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at May 1, 2011 Common Stock, without par value 167,964,470 shares Ball Corporation and Subsidiaries QUARTERLY REPORT ON FORM 10-Q For the period ended April 3, 2011 INDEX Page Number PART I. FINANCIAL INFORMATION: Item 1. Financial Statements Unaudited Condensed Consolidated Statements of Earnings for the ThreeMonthsEnded April 3, 2011, and March 28, 2010 1 Unaudited Condensed Consolidated Balance Sheets at April 3, 2011, andDecember31, 2010 2 Unaudited Condensed Consolidated Statements of Cash Flows for the ThreeMonths Ended April 3, 2011, and March 28, 2010 3 Notes to Unaudited Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and ResultsofOperations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 33 PART II. OTHER INFORMATION 35 PART I. FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS BALL CORPORATION UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS Three Months Ended ($ in millions, except per share amounts) April 3, 2011 March 28, 2010 Net sales $ $ Costs and expenses Cost of sales (excluding depreciation) ) ) Depreciation and amortization ) ) Selling, general and administrative ) ) Business consolidation and other activities ) ) ) Earnings before interest and taxes Interest expense ) ) Earnings before taxes Tax provision ) ) Equity in results of affiliates, net of tax − Net earnings from continuing operations Discontinued operations, net of tax ) ) Net earnings Less net earnings attributable to noncontrolling interests ) ) Net earnings attributable to Ball Corporation $ $ Amounts attributable to Ball Corporation: Continuing operations $ $ Discontinued operations ) ) Net earnings $ $ Earnings per share (a): Basic – continuing operations $ $ Basic – discontinued operations ) ) Total basic earnings per share $ $ Diluted – continuing operations $ $ Diluted – discontinued operations ) ) Total diluted earnings per share $ $ (a) Earnings per share amounts in 2010 have been retrospectively adjusted for the two-for-one stock split that was effective on February15, 2011. See accompanying notes to unaudited condensed consolidated financial statements. Page 1 BALL CORPORATION UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS April 3, December 31, ($ in millions) Assets Current assets Cash and cash equivalents $ $ Receivables, net Inventories, net Deferred taxes and other current assets Total current assets Property, plant and equipment, net Goodwill Intangibles and other assets, net Total Assets $ $ Liabilities and Shareholders’ Equity Current liabilities Short-term debt and current portion of long-term debt $ $ Accounts payable Accrued employee costs Other current liabilities Total current liabilities Long-term debt Employee benefit obligations Deferred taxes and other liabilities Total liabilities Contingencies Shareholders’ equity (a) Common stock (326,351,909shares issued – 2011; 325,423,462sharesissued – 2010) Retained earnings Accumulated other comprehensive earnings (loss) ) ) Treasury stock, at cost (157,632,211shares – 2011; 153,265,070shares–2010) ) ) Total Ball Corporation shareholders’ equity Noncontrolling interests Total shareholders’ equity Total Liabilities and Shareholders’ Equity $ $ (a) Share amounts in 2010 have been retrospectively adjusted for the two-for-one stock split that was effective on February15, 2011. See accompanying notes to unaudited condensed consolidated financial statements. Page 2 BALL CORPORATION UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended ($ in millions) April 3, 2011 March 28, 2010 Cash Flows from Operating Activities Net earnings $ $ Discontinued operations, net of tax Adjustments to reconcile net earnings to net cash usedin continuing operatingactivities: Depreciation and amortization Business consolidation and other activities, net of cash payments ) Deferred taxes ) Other, net Changes in working capital components ) ) Cash provided by (used in) continuing operating activities ) ) Cash provided by (used in) discontinued operating activities ) Total cash provided by (used in) operating activities ) ) Cash Flows from Investing Activities Additions to property, plant and equipment ) ) Acquisition of business, net of cash acquired ) − Other, net ) Cash provided by (used in) continuing investing activities ) ) Cash provided by (used in) discontinued investing activities – ) Total cash provided by (used in) investing activities ) ) Cash Flows from Financing Activities Long-term borrowings Repayments of long-term borrowings ) ) Net change in short-term borrowings Proceeds from issuances of common stock Acquisitions of treasury stock ) ) Common dividends ) ) Other, net ) Cash provided by (used in) financing activities Effect of exchange rate changes on cash Change in cash and cash equivalents Cash and cash equivalents – beginning of period Cash and cash equivalents – end of period $ $ See accompanying notes to unaudited condensed consolidated financial statements. Page 3 Ball Corporation Notes to Unaudited Condensed Consolidated Financial Statements 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements include the accounts of Ball Corporation and its controlled affiliates, including its consolidated variable interest entities (collectively Ball, the company, we or our) and have been prepared by the company. Certain information and footnote disclosures, including critical and significant accounting policies normally included in financial statements prepared in accordance with generally accepted accounting principles, have been condensed or omitted for this presentation. Results of operations for the periods shown are not necessarily indicative of results for the year, particularly in view of the seasonality in the packaging segments and the irregularity of contract revenues in the aerospace and technologies segment. These unaudited condensed consolidated financial statements and accompanying notes should be read in conjunction with the consolidated financial statements and the notes thereto included in the company’s Annual Report on Form10-K filed on February28, 2011, pursuant to Section13 of the Securities Exchange Act of 1934 for the fiscal year ended December31, 2010 (annual report). The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent liabilities at the date of the financial statements and reported amounts of revenues and expenses during the reporting periods. These estimates are based on historical experience and various assumptions believed to be reasonable under the circumstances. Actual results could differ from these estimates under different assumptions and conditions. However, we believe that the financial statements reflect all adjustments which are of a normal recurring nature and are necessary to fairly state the results of the interim periods. Certain prior-year amounts have been reclassified in order to conform to the current-year presentation. In addition, amounts in prior periods have been retrospectively adjusted to reflect the divestiture of the plastics packaging, Americas, segment as discontinued operations. Further details of the divestiture are available in Note5. On January26, 2011, the company’s board of directors declared a two-for-one split of Ball’s common stock for all shareholders of record on February4, 2011. As a result of the two-for-one stock split effective February15, 2011, all 2010 amounts related to shares, share prices and earnings per share have been retrospectively adjusted throughout this report. 2. Accounting Pronouncements Recently Adopted Accounting Standards In January2010, the FASB issued additional guidance regarding fair value measurements, specifically requiring the disclosure of transfers in and out of Level1 and 2 assets and liabilities (previously only required for those in Level3) and more specific detailed disclosure of the activity in Level3 fair value measurements (on a gross basis rather than a net basis). Thenew guidance also clarifies existing disclosure requirements regarding the level of disaggregation of asset and liability classes, as well as the valuation techniques and inputs used to measure fair value for Level2 and Level3 fair value measurements. Thedisclosure requirement for transfers in and out of Level1 and 2 assets and liabilities was effective for Ball on January1, 2010, and had no impact on the unaudited condensed consolidated financial statements. The reporting of Level3 activity on a gross basis was effective for Ball as of January1, 2011, and affects only the Level3 pension plan assets, which do not represent a significant component of the total pension assets. In April2010, accounting guidance was issued to outline the criteria that should be met for determining when the milestone method of revenue recognition is appropriate in research or development transactions. The new guidance was effective as of January1, 2011, and did not have a significant impact on Ball’s financial statements. Page 4 Ball Corporation Notes to Unaudited Condensed Consolidated Financial Statements 3. Business Segment Information Effective June2010, with the announced sale of the company’s plastics packaging, Americas, business (discussed in Note5), segment information was retrospectively adjusted. Ball’s operations are organized and reviewed by management along its product lines and presented in the following four reportable segments. Metal beverage packaging, Americas and Asia:Consists of the metal beverage packaging, Americas, operations in the U.S., Canada and Brazil (see Note 4), and the metal beverage packaging, Asia, operations in the People’s Republic of China (PRC). The Americas and Asia segments have been aggregated based on similar economic and qualitative characteristics. The operations in this reporting segment manufacture and sell metal beverage containers, and also manufacture and sell non-beverage plastic containers in the PRC. Metal beverage packaging, Europe:Consists of operations in several countries in Europe, which manufacture and sell metal beverage containers, extruded aluminum aerosol containers and aluminum slugs. Metal food and household products packaging, Americas: Consists of operations in the U.S., Canada and Argentina, which manufacture and sell metal food, aerosol, paintand general line containers, as well as decorative specialty containers and aluminum slugs. Aerospace and technologies:Consists of the manufacture and sale of aerospace and other related products and the providing of services used primarily in the defense, civil space and commercial space industries. The accounting policies of the segments are the same as those in the unaudited condensed consolidated financial statements. A discussion of the company’s critical and significant accounting policies can be found in Ball’s Annual Report on Form10-K filed February28, 2011. The company also has investments in companies in the U.S. and the PRC, which are accounted for under the equity method of accounting and, accordingly, those results are not included in segment sales or earnings. The company’s investment in a Brazilian joint venture was previously accounted for using the equity method of accounting. However, during August2010, Ball acquired an additional economic interest in the joint venture partner and the joint venture’s results are now consolidated. Page 5 Ball Corporation Notes to Unaudited Condensed Consolidated Financial Statements 3. Business Segment Information (continued) Summary of Business by Segment Three Months Ended ($ in millions) April 3, 2011 March 28, 2010 Net Sales Metal beverage packaging, Americas & Asia $ $ Metal beverage packaging, Europe Metal food & household products packaging,Americas Total packaging operations Aerospace & technologies Net sales $ $ Net Earnings Metal beverage packaging, Americas & Asia $ $ Business consolidation activities ) Total metal beverage packaging, Americas&Asia Metal beverage packaging, Europe Business consolidation and other activities ) – Total metal beverage packaging, Europe Metal food & household products packaging,Americas Total packaging operations Aerospace & technologies Segment earnings before interest and taxes Undistributed corporate expenses, net ) ) Earnings before interest and taxes Interest expense ) ) Tax provision ) ) Equity in results of affiliates, net of tax – Net earnings from continuing operations $ $ April 3, December 31, ($ in millions) Total Assets Metal beverage packaging, Americas & Asia $ $ Metal beverage packaging, Europe Metal food & household products packaging, Americas Aerospace & technologies Segment assets from continuing operations Corporate assets, net of eliminations Total assets $ $ Page 6 Ball Corporation Notes to Unaudited Condensed Consolidated Financial Statements 4. Acquisitions Aerocan S.A.S. (Aerocan) In January 2011, the company acquired Aerocan for €221.7million ($295.2million) in cash and assumed debt, which is net of $26.2million of cash acquired. Aerocan is a leading European manufacturer of extruded aluminum aerosol containers, and the aluminum slugs used to make them, for customers in the personal care, pharmaceutical, beverage and food industries. It operates three aerosol container manufacturing plants – one each in the Czech Republic, France and the United Kingdom – and is a 51 percent owner of a consolidated joint venture aluminum slug plant in France. The four plants employ approximately 560 people. The acquisition of Aerocan allows Ball to enter a growing part of the metal packaging industry and to broaden the company’s market development efforts into a new customer base. The acquired operations have been included in the metal beverage packaging, Europe, segment since the acquisition date. Management’s preliminary fair market valuation of acquired assets and liabilities is summarized below. The valuation was based on market and income approaches. ($ in millions) Other assets and liabilities, net $ Property, plant and equipment Goodwill Other intangible assets Deferred taxes ) Noncontrolling interest ) Net assets acquired $ Certain customer contracts, customer relationships and technology were identified as intangible assets by the company and assigned estimated useful lives between 5 and 12 years. The intangible assets are being amortized on a straight-line basis. Latapack-Ball Embalagens, Ltda. (Latapack-Ball) In August 2010, the company paid $46.2 million to acquire an additional 10.1percent economic interest in its Brazilian beverage packaging joint venture, Latapack-Ball, through a transaction with the joint venture partner, Latapack S.A. This transaction increased the company’s overall economic interest in the joint venture to 60.1 percent and expands and strengthens Ball’s presence in the growing Brazilian market. As a result of the transaction, Latapack-Ball became a variable interest entity (VIE) under consolidation accounting guidelines with Ball being identified as the primary beneficiary of the VIE and consolidating the joint venture. Latapack-Ball operates metal beverage packaging manufacturing plants in TresRios, Jacarei and Salvador, Brazil and has been included in the metal beverage packaging, Americas and Asia, reporting segment. The following table summarizes the final fair values of the Latapack-Ball assets acquired, liabilities assumed and non-controlling interest recognized, as well as the related investment in Latapack S.A., as of the acquisition date. The valuation was based on market and income approaches. Cash $ Current assets Property, plant and equipment Goodwill Intangible asset Current liabilities ) Long-term liabilities ) Net assets acquired $ Noncontrolling interest $ ) Page 7 Ball Corporation Notes to Unaudited Condensed Consolidated Financial Statements 4. Acquisitions (continued) The customer relationships were identified as an intangible asset by the company and assigned an estimated life of 13.4years. The intangible asset is being amortized on a straight-line basis. Neuman Aluminum (Neuman) In July2010, the company acquired Neuman for approximately $62million in cash and became the leading North American manufacturer of aluminum slugs used to make extruded aerosol cans, beverage bottles, aluminum collapsible tubes and technical impact extrusions. Neuman operates two plants, one in the United States and one in Canada, that employ approximately 180 people. The acquisition of Neuman is not material to the metal food and household products packaging, Americas, segment, in which its results of operations have been included since the acquisition date. Guangdong Jianlibao Group Co., Ltd (Jianlibao) In June 2010, the company acquired Jianlibao’s 65 percent interest in a joint venture metal beverage can and end plant in Sanshui, PRC. Ball has owned 35percent of the joint venture plant since 1992. Ball acquired the 65 percent interest for $86.9million in cash (net of cash acquired) and assumed debt, and also entered into a long-term supply agreement with Jianlibao and one of its affiliates. The acquisition of the remaining interest is not material to the metal beverage packaging, Americas and Asia, segment. 5. Dispositions Plastics Packaging, Americas In August 2010, the company completed the sale of its plastics packaging, Americas, business to Amcor Limited and received proceeds of $258.7million, which included $15million of contingent consideration recognized at closing and subsequent closing adjustments of $21.3million. The sale of Ball’s plastics packaging business included five U.S. plants that manufacture polyethylene terephthalate(PET) bottles and preforms and polypropylene bottles, as well as associated customer contracts and other related assets. The following table summarizes the operating results for the discontinued operations: Three Months Ended ($ in millions) April 3, 2011 March 28, 2010 Net sales $
